Title: From James Madison to Rufus King or Christopher Gore, 19 April 1803 (Abstract)
From: Madison, James
To: King, Rufus,Gore, Christopher


19 April 1803, Department of State. “The sum of 17,887 50/100 dollars about to be remitted to you by the Secretary of the Treasury is intended to be applied to the several objects and in the proportions specified in the annexed estimate according to the forms of disbursing and accounting for the public monies heretofore practised. Independently of this sum, the Treasury has remitted money to enable you to accept and pay a draft of James Simpson Esqr our Consul at Morocco, for four thousand dollars, out of the Barbary negotiation fund.”
 

   
   Letterbook copy and copy of enclosure (DNA: RG 59, IM, vol. 6). 1 p. A similar letter of the same date was sent by JM to Willink and Van Staphorst (DNA: RG 59, IC, vol. 1).



   
   The enclosed estimate of State Department expenses at London is nearly identical to the second part of the enclosure in JM to Gallatin, 6 Apr. 1803.


